UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09871) Cullen Funds Trust (Exact name of registrant as specified in charter) 645 Fifth Avenue New York, NY 10022 (Address of principal executive offices) (Zip code) Brooks Cullen 645 Fifth Avenue New York, NY 10022 (Name and address of agent for service) 877-485-8586 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2008 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. Schedule of Investments September 30, 2007 Cullen High Dividend Equity Fund (Unaudited) Shares Value COMMON STOCKS - 86.7% Beverages - 3.2% Diageo PLC - ADR (b) 165,000 14,475,450 Capital Markets - 2.5% Allied Capital Corp. 380,650 11,187,304 Chemicals - 6.1% The Dow Chemical Co. 317,850 13,686,621 PPG Industries, Inc. 180,000 13,599,000 27,285,621 Commercial Banks - 4.2% Bank of America Corp. 269,900 13,567,873 Lloyds TSB Group PLC - ADR (b) 117,515 5,224,717 18,792,590 Construction Materials - 1.4% Cemex SA de CV - ADR (a)(b) 208,413 6,235,717 Distributors - 2.9% Genuine Parts Co. 257,700 12,885,000 Diversified Financial Services - 5.8% ING Groep NV - ADR (b) 258,000 11,431,980 J.P. Morgan Chase & Co. 317,650 14,554,723 25,986,703 Diversified Telecommunication Services - 7.0% AT&T, Inc. 355,000 15,020,050 Verizon Communications, Inc. 372,950 16,514,226 31,534,276 Electric Services - 3.2% Enel SpA - ADR (b) 251,000 14,148,870 Electric Utilities - 3.0% Cia Energetica de Minas Gerais - ADR (b) 623,610 13,301,601 Food Products - 9.7% HJ Heinz Co. 291,350 13,460,370 Kraft Foods, Inc. 416,132 14,360,715 Unilever NV - ADR (b) 500,000 15,425,000 43,246,085 Household Products - 3.1% Kimberly-Clark Corp. 200,950 14,118,747 Industrial Conglomerates - 3.6% General Electric Co. 392,700 16,257,780 Oil & Gas - 8.0% ChevronTexaco Corp. 182,000 17,031,560 PetroChina Co., Ltd. - ADR (b) 101,150 18,723,877 35,755,437 Paper & Forest Products - 1.3% Weyerhaeuser Co. 83,250 6,018,975 Petroleum Refining - 2.6% BP PLC - ADR (b) 169,600 11,761,760 Pharmaceuticals - 5.9% Bristol-Myers Squibb Co. 566,700 16,332,294 GlaxoSmithKline PLC - ADR (b) 50,000 2,660,000 Pfizer, Inc. 305,500 7,463,365 26,455,659 Real Estate - 6.6% HCP, Inc. 450,000 $ 14,926,500 Health Care REIT, Inc. 335,000 14,820,400 29,746,900 Sanitary Paper Products - 0.1% Kimberly-Clark de Mexico SA de CV - ADR (b) 26,850 605,156 Tobacco - 2.4% Altria Group, Inc. 151,400 10,526,842 Wireless Telecommunication Services - 4.1% Vodafone Group PLC - ADR (b) 503,400 18,273,420 TOTAL COMMON STOCKS (Cost $331,648,260) $ 388,599,893 PREFERRED STOCKS - 2.7% Ford Motor Co. Capital Trust II 323,800 12,223,450 TOTAL PREFERRED STOCKS (Cost $12,115,181) $ 12,223,450 SHORT TERM INVESTMENTS - 7.4% U.S. Treasuries - 6.3% U.S. Treasury Bill, 4.2800%, due 10/04/2007 $ 10,327,000 $ 10,323,823 U.S. Treasury Bill, 4.0000%, due 10/11/2007 9,202,000 9,194,454 U.S. Treasury Bill, 3.9300%, due 10/18/2007 8,738,000 8,726,018 Total U.S. Treasuries (Cost $28,244,295) 28,244,295 Variable Rate Demand Notes# - 1.1% Wisconsin Corporate Central Credit Union, 4.7987% 5,002,207 5,002,207 Total Variable Rate Demand Notes (Cost $5,002,207) 5,002,207 TOTAL SHORT TERM INVESTMENTS (Cost $33,246,502) $ 33,246,502 Total Investments(Cost $377,009,943) - 96.8% $ 434,069,845 Other Assets in Excess of Liabilities - 3.2% 14,303,666 TOTAL NET ASSETS - 100.0% $ 448,373,511 Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rates listed are as of September 30, 2007. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $377,031,459 Gross unrealized appreciation 59,576,452 Gross unrealized depreciation (2,538,066) Net unrealized appreciation $57,038,386 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments September 30, 2007 Cullen International High Dividend Fund (Unaudited) Shares Value COMMON STOCKS - 94.5% Australia - 4.5% Australia & New Zealand Banking Group Ltd. - ADR 5,500 $ 722,781 Equigold NL 32,400 74,751 St. George Bank Ltd. 29,350 921,688 1,719,220 Brazil - 8.5% Cia Energetica de Minas Gerais - ADR 37,000 789,210 Cia Siderurgica Nacional SA - ADR 10,650 751,038 CPFL Energia SA - ADR 500 29,115 Petroleo Brasileiro SA - ADR 10,250 773,875 Sadia SA- ADR 5,950 331,415 Uniao de Bancos Brasileiros SA- ADR 4,400 578,820 3,253,473 Canada - 6.6% Calloway Real Estate Investment Trust 20,750 517,159 Canadian Oil Sands Trust (a) 1,250 41,472 Enerplus Resources Fund 9,000 424,800 Primaris Real Estate Investment Trust 31,950 594,897 Riocan Real Estate Investment Trust (a) 17,400 432,390 Vermilion Energy Trust 13,900 508,681 2,519,399 China - 4.1% Aluminum Corp. of China Ltd. - ADR 4,550 318,636 Guangshen Railway Ltd. - ADR (a) 200 8,726 PetroChina Co., Ltd. - ADR 4,450 823,740 Road King Infrastructure Ltd. 190,000 400,831 1,551,933 Finland - 4.4% Nokia OYJ - ADR 43,800 1,661,334 France - 1.6% France Telecom - ADR 18,150 606,936 Germany - 4.7% Deutsche Lufthansa AG 28,750 826,887 RWE AG 3,930 494,269 Siemens AG - ADR 3,350 459,788 1,780,944 Greece - 0.8% Tsakos Energy Navigation Ltd. 4,450 313,324 Hong Kong - 0.7% Hopewell Holdings 55,000 262,483 Indonesia - 0.4% PT International Nickel Indonesia Tbk 20,000 138,874 Italy - 2.7% ENI SpA - ADR 12,100 892,496 Unicredito Italiano SpA 15,000 128,335 1,020,831 Japan - 2.6% Nintendo Co. Ltd. 1,900 989,161 Malaysia - 5.7% Berjaya Sports Toto Berhad 430,000 630,961 British American Tobacco Malaysia Berhad 22,800 276,009 Ioi Properties Berhad 90,700 338,045 1,245,015 Netherlands - 10.8% ABN AMRO Holding NV - ADR 14,200 745,500 Corio NV 4,100 350,197 Eurocommercial Properties NV 11,900 661,780 ING Groep NV - ADR 30,350 1,344,809 Unilever NV - ADR 32,800 1,011,880 4,114,166 Norway - 1.3% Telenor ASA 25,200 504,818 Philippines - 1.4% Philippine Long Distance Telephone - ADR 8,400 540,456 Russian Federation - 0.0% LUKOIL - ADR 100 8,330 Singapore - 13.4% Ascendas Real Estate Investment Trust 153,000 281,178 Parkway Holdings 53,000 151,276 Petra Foods Ltd. 174,000 188,583 Raffles Medical Group Ltd. 794,900 808,010 Rotary Engineering 660,000 635,342 Singapore Technologies Engineering Ltd. 300,000 787,614 Singapore Telecommunications Ltd. 30,000 81,185 Singapore Telecommunications Ltd. - ADR 24,750 670,247 Tat Hong Holdings Ltd. 484,000 785,217 United Overseas Bank Ltd. 8,000 119,017 United Overseas Bank Ltd. - ADR 19,950 594,017 5,101,686 South Africa - 2.6% African Bank Investments Ltd. 31,500 143,159 Barloworld Ltd. - ADR 1,000 19,025 Barloworld Ltd. 9,250 174,009 Pretoria Portland Cement Co. 60,180 417,544 Tongaat-Hulett Ltd. 15,865 235,904 989,641 South Korea - 3.3% KT&G Corp. 12,945 1,011,328 Samsung Electronics Co. Ltd. 495 230,409 1,241,737 Sweden - 0.7% Volvo AB - ADR 14,500 251,575 Switzerland - 2.4% Nestle SA - ADR 8,350 934,568 Taiwan - 4.0% Acer, Inc. 183,750 323,751 Lite-On Technology 200,831 313,847 Siliconware Precision Industries Ltd. - ADR 70,127 848,537 Taiwan Semiconductor Manufacturing Co., Ltd. - ADR 3,250 32,890 1,519,025 Thailand - 0.0% Rojana Industrial Park Pcl (b) 27,000 13,313 United Kingdom - 7.3% Anglo American PLC - ADR 3,300 110,385 Barclays PLC - ADR 3,500 170,170 British American Tobacco PLC - ADR 13,150 946,537 Diageo PLC - ADR 13,050 1,144,876 GlaxoSmithKline PLC - ADR 450 23,940 HSBC Holdings PLC - ADR 2,800 259,280 Lloyds TSB Group PLC - ADR 4,394 195,357 Vodafone Group PLC - ADR 24,150 876,645 3,727,190 TOTAL COMMON STOCKS (Cost $29,975,591) $ 36,009,432 Total Investments(Cost $29,975,591) - 94.5% $ 36,009,432 Other Assets in Excess of Liabilities - 5.5% 2,102,908 TOTAL NET ASSETS - 100.0% $ 38,112,340 Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Securities for which market quotations are not readily available are valued at fair value determined by the Advisor and compared to independent third party sources.Such values and/or valuation methodologies are approved by the Board of Trustees.The total fair value of such securities at September 30, 2007 is $13,313, which represents 0.03% of total net assets. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $ 30,174,556 Gross unrealized appreciation 6,124,436 Gross unrealized depreciation (289,560) Net unrealized appreciation $5,834,876 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cullen Funds Trust By (Signature and Title) /s/ James P. Cullen James P. Cullen, President Date11/23/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James P. Cullen James P. Cullen, President Date 11/23/07 By (Signature and Title)* /s/ Jeffrey T. Battaglia Jeffrey T. Battaglia, Treasurer Date 11/23/07
